2) Caption, civil cases



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



CAROLYN BARNES,


                            Appellant,

v.

PLAZA PROPERTIES, MIKE DIPP,
SR., MARY JANE DIPP, and JOHN
WELLS,

                            Appellees.

§

 

§

 

§

 

§

 

§

 

 § 


No. 08-02-00334-CV

Appeal from the

327th District Court

of El Paso County, Texas 

(TC# 2001-1807)




MEMORANDUM OPINION


	Pending before the Court is the appellant's motion to dismiss this appeal pursuant
to Tex. R. App. P. 42.1(a)(1), which states:
	(a)	On Motion or By Agreement.  The appellate court may dispose of an appeal
as follows:
 
		(1)	On Motion of Appellant.  In accordance with a motion of
appellant, the court may dismiss the appeal or affirm the
appealed judgment or order unless disposition would prevent
a party from seeking relief to which it would otherwise be
entitled.


Also pending before the Court are appellees Plaza Properties and the Dipps' motion to
dismiss, and appellee Wells' motion to dismiss.  Appellant has complied with the
requirements of Rule 42.1(a)(1).  The Court has considered this cause on the appellant's
motion and concludes the motion should be granted and the appeal should be dismissed. 
We therefore dismiss the appeal.
	Dismissal of this appeal on the appellant's motion renders appellees' motions to
dismiss moot.  We therefore deny them as such.  Appellees also request that sanctions be
assessed against appellant.  Although counsel for appellant may have failed to comply
with the prescribed procedure for prosecuting an appeal, this Court does not have any
evidence before it showing that the failure is a result of indifference or bad faith on the
part of appellant or her counsel.  The request for sanctions is denied.

						SUSAN LARSEN, Justice
March 27, 2003

Before Panel No. 1
Larsen, McClure, and Chew, JJ.